Citation Nr: 0009761	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-13 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for chronic gastritis.

4.  Entitlement to service connection for puncture wound 
residuals of the right thumb.

5.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served on active duty from March 1966 to 
February 1968.

These matters come before the Board of Veterans' Appeals 
(Board) from a rating decision dated in July 1997 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant's case is currently under the jurisdiction of 
the RO located in Nashville, Tennessee.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured which 
establishes a nexus between current sinusitis, if any, and an 
injury or disease incurred in active service.

2.  No medical evidence has been presented or secured showing 
the current presence of a skin disorder.

3.  No medical evidence has been presented or secured showing 
the current presence of chronic gastritis.

4.  No medical evidence has been presented or secured showing 
the current presence of residuals of a puncture wound of the 
right thumb.

5.  No medical evidence has been presented or secured showing 
the current presence of hearing loss.


CONCLUSIONS OF LAW

1.  The appellant's claim for entitlement to service 
connection for sinusitis is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The appellant's claim for entitlement to service 
connection for a skin disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The appellant's claim for entitlement to service 
connection for chronic gastritis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The appellant's claim for entitlement to service 
connection for puncture wound residuals of the right thumb is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The appellant's claim for entitlement to service 
connection for hearing loss is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110 (West 1991).  A preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or if clear and 
unmistakable evidence demonstrates that the injury or the 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).

The threshold question for the Board is whether the appellant 
has presented well-grounded claims for service connection.  A 
well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  In the absence of evidence 
of a well-grounded claim there is no duty to assist the 
claimant in developing the facts pertinent to his claim and 
the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467- 68 
(1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and nexus between the current 
disability and the in-service injury.  Id. at 1467-68.  
Medical evidence is required to provide the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, an appellant may establish a well-grounded 
claim for service connection under the chronicity provision 
of 38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  This evidence must be medical unless the condition 
at issue is of a type for which case law considers lay 
observation sufficient.  If the chronicity provision is not 
applicable, a claim still may be well grounded pursuant to 
the same provision if the evidence shows that the condition 
was observed during service or any applicable presumption 
period and continuity of symptomatology was demonstrated 
thereafter, and includes  evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned. 38 C.F.R. § 3.303 (1999).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b) (1999).

Sinus Disorder

A review of the evidence shows that on the appellant's 
preinduction examination, dated in February 1966, clinical 
evaluation of the sinuses was normal.  The examination report 
did note a history of recurrent sinusitis; however, re-
evaluation of this condition at the time of induction showed 
that the appellant was "OK."  A Report of Medical History 
completed by the appellant in the course of his preinduction 
examination shows that he indicated a history of sinusitis 
and that he had been treated previously by a private 
physician for post-nasal drip.  A report of medical 
examination dated in January 1968, shortly before the 
appellant's service separation, showed that clinical 
evaluation of the sinuses was normal.  Review of the 
remainder of the service medical records is devoid of 
notations regarding complaints of, or treatment afforded the 
appellant for, sinus-related problems.  

The appellant, on VA Form 21-4138, Statement in Support of 
Claim, dated in April 1997, indicated that he had been 
recently treated for his sinus condition.  The postservice 
medical evidence of record is shown to consist solely of a 
letter supplied by a private physician.  This letter, dated 
in June 1997, stated that the appellant had been treated in 
January 1996 for acute sinusitis and allergic rhinitis.  It 
was also indicated that he had been previously treated in 
1992 for nose and sinus problems.  The physician also pointed 
out that his partner had treated the appellant in 1993 for 
facial pain.  The physician concluded by pointing out that 
the appellant had very minor ear, nose, and throat problems 
which certainly should not interfere with his ability to work 
or warrant any disability benefits.  

Concerning whether the appellant has submitted a well-
grounded claim, the Board notes that, when the determinative 
issue involves a question of medical diagnosis or medical 
causation,  medical evidence to the effect that the claim is 
plausible or possible is required to establish a well-
grounded claim.  Grottveit, supra.  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a) (West 1991); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Id.  While the appellant is  to describe the 
symptoms associated with his claimed sinus disorder, a 
diagnosis and an analysis of the etiology regarding such 
symptoms requires  medical evidence and cannot be evidenced 
by the appellant's lay statements.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In this regard, the service medical records show no clinical 
findings relative to a diagnosis of a sinus disorder.  In 
addition, as part of a Report of Medical History completed by 
the appellant in January 1968, at the time of his service 
separation examination, he indicated that he had never had 
sinusitis.  Additionally, there is no medical evidence of 
record which establishes a nexus between the claimed sinus 
disorder, most recently treated in January 1996, and the 
period of active duty.  As previously noted, in order to have 
a well-grounded claim, there must be  medical evidence which 
establishes the presence of a current disability as provided 
by a medical diagnosis.  See Epps, supra.  No such evidence 
of current sinusitis or a current sinus-related disability is 
of record.  Accordingly, the claim is not well grounded and 
must be denied.  38 U.S.C.A. § 5107(a) (West 1991).  

Skin Disorder

A review of the evidence shows that on the appellant's 
preinduction examination, dated in February 1966, clinical 
evaluation of the skin was normal..  It is noted that he was 
seen in the dermatology clinic on two occasions in February 
and September 1967; neither treatment record is shown to 
contain a diagnosis.  A Report of Medical History, completed 
by the appellant in the course of his separation examination, 
dated in January 1968, shows that he indicated that he had 
not previously suffered from skin diseases.  The report of 
medical examination dated in January 1968, shortly before the 
appellant's service separation, showed that clinical 
evaluation of the skin was normal.  

The appellant, by means of a VA Form 21-4138, dated in April 
1997, indicated that he had not been treated for a skin 
condition since his period of service.  In this regard, while 
the service medical records show that the appellant was seen 
at the dermatology clinic, no medical evidence has been 
presented or secured that shows a current disability 
involving the skin.  In fact, as noted above, the appellant 
has indicated that he has not been treated for a skin 
condition since his 1968 service separation.  Because 
establishing a well grounded claim requires medical evidence 
of a current disability and no such evidence is of record 
showing a current skin disability in this case, the claim for 
service connection for skin disorder is not well grounded and 
must be denied.  38 U.S.C.A. § 5107(a) (West 1991).  

Chronic Gastritis

Service medical records show that the appellant was treated 
for gastritis in February 1967, and it was noted that he 
spent two days in the hospital/infirmary.  Medical records 
associated with this treatment show that the gastritis was 
described as acute, and that the type and cause of the 
disorder was noted to be undetermined.  No complaints or 
findings relevant to gastritis were noted on the appellant's 
separation medical examination report dated in January 1968.  
Additionally, the appellant indicated in January 1968, as 
shown on a Report of Medical History, that he had never had 
stomach trouble.

As shown as part of a VA Form 21-4138 dated in April 1997 the 
appellant indicated that he had not been treated for a 
stomach condition since his period of service.  In this 
regard, while the service medical records show that the 
appellant was diagnosed in February 1967 for gastritis, no 
medical evidence has been presented or secured in this case 
that shows current chronic gastritis or a current disability 
involving the gastrointestinal system.  The appellant himself 
has indicated that has not been treated for a stomach 
condition since his service separation.  Accordingly, the 
claim for service connection for chronic gastritis is not 
well grounded and must be denied.  38 U.S.C.A. § 5107(a) 
(West 1991).

Puncture Wound Residuals of the Right Thumb

Service medical records show that the appellant treated in 
service for a puncture wound of the right thumb in July 1967.  
A treatment record shows that the appellant received a 
puncture wound on a nail and had minimal swelling with pain.  
A small puncture wound on the palmar aspect of the flexor 
crease of the right thumb was shown on examination.  
Cellulitis of the right hand was diagnosed.  Another 
treatment record, dated the next day, indicated that the 
appellant's hand was "much improved."  It was added that he 
continued to have local tenderness but less swelling and 
erythema; the appellant was instructed to continuing soaking 
his hand and medication was prescribed.  No other treatment 
records pertaininig to the hand during service are of record.  
The report of the appellant's separation medical examination, 
dated in January 1968, showed no disorder associated with his 
right hand or thumb.  

As shown as part of a VA Form 21-4138 dated in April 1997 the 
appellant indicated that he had not been treated for his 
right thumb following his service separation.  While the 
service medical records show that the appellant was treated 
in July 1967 for a puncture wound of the right thumb, no 
medical evidence has been presented or secured showing a 
current disability involving the right thumb.  The appellant 
himself has indicated that has not been treated for problems 
associated with his right thumb since his service separation.  
Accordingly, his claim is not well grounded and must be 
denied.

Hearing Loss

In addition to the laws and regulations cited above in terms 
of entitlement to service connection, organic diseases of the 
nervous system which become manifest to a degree of 10 
percent or more within one year from the date of separation 
from service shall be considered to have been incurred or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999); Hensley v. Brown, 5 
Vet. App. 155 (1993).  Furthermore, a VA regulation sets 
forth specific criteria by which hearing loss is deemed to 
constitute a disability for VA purposes. 38 C.F.R. § 3.385 
(1999).  The regulation states, 

Impaired hearing will be considered to be 
a disability when the auditory threshold 
in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or 
greater; or when the auditory thresholds 
for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 
26 decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

As noted by the appellant as part of his VA Form 9, Appeal to 
Board of Veterans' Appeals, dated in August 1998, his hearing 
was normal when he entered service but that it was indicated 
in his military records that he was partially deaf.  He added 
that he was assigned to an armored division where he drove 
armed personnel vehicles and set off TNT.  He noted that he 
experienced constant noise in his left ear through the 
intercom inside his helmet during that time.  The appellant 
also asserted that when he left the military hearing loss was 
noted.  The appellant's DD 214 indicates he served in the 
Army in an armor-related capacity.  

The service medical records do not show any complaints of or 
treatment for hearing loss.  On preinduction examination in 
February 1966, audiometric studies revealed "maico" 
audiometer thresholds of 20, 15, 15, and 10 decibels, 
bilaterally, at 500, 1000, 2000 and 4000 hertz, respectively.  
"Rudmose" audiometer thresholds were reported as 20, 10, 
15, and 10 decibels for the right ear and 10, 5, 5, and 5 
decibels for the left ear, both at 500, 1,000, 2,000 and 
4,000 hertz.  (These findings reflect levels after conversion 
from ASA units to ISO units for comparison purposes).  On 
separation examination in January 1968, audiometric studies 
revealed puretone air conduction thresholds of 0 decibels in 
the right ear at 500, 1,000, 2,000 and 4,000 hertz, and 0 
decibels in the left ear at 500, 1000, and 2000 hertz; 5 
decibels was noted in the left ear at 4000 hertz.  It is 
noted that on examination in January 1968, a puretone 
threshold of 60 decibels was indicated for the appellant's 
left ear at 8000 and that "[d]eafness, partial left ear" 
was crossed out on the examination report.  In addition, in 
his report of medical history completed at separation, the 
appellant related that he did not have any problems with 
hearing loss.

As shown as part of a VA Form 21-4138, dated in April 1997, 
the appellant indicated that he had not been treated for 
hearing problems following his service separation.  Moreover, 
audiological examination at the time of the appellant's 
separation from service did not show the presence of impaired 
hearing which satisfies the specific criteria by which 
hearing loss is deemed to constitute a disability for VA 
purposes.  See 38 C.F.R. § 3.385 (1999).  Likewise, no other 
evidence is of record which shows that the appellant has ever 
had or currently has a hearing disability.  Accordingly, 
without  medical evidence of a current disability, the 
appellant's claim for entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

VA Obligations Under Section 5103(a) Of The Statute

Although the RO did not specifically state that it denied 
service connection for the veteran's claims on the basis that 
they were not well grounded, the Board concludes that the 
appellant is not prejudiced by the Board's denial of the 
claim on this basis because, in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than the claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); see Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error); VAOPGCPREC 16-92 at 7-10 (July 24, 1992).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claims for service 
connection well grounded.  See also Epps v. Brown, 9 Vet. 
App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).


ORDER

Service connection for a sinus disorder; for a skin disorder; 
for chronic gastritis; for a puncture wound of the right 
thumb; and for hearing loss is denied. 



		
	KATHLEEN K. GALLAHGER
	Acting Member, Board of Veterans' Appeals



 

